Citation Nr: 1506939	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-23 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran had active duty service from November 2005 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Portland, Oregon, currently has jurisdiction over the Veteran's claims. 

In August 2014, the Board remanded the Veteran's claims for scheduling of a hearing.  The case is once again before the Board. 


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for the claims of entitlement to service connection for bilateral hearing loss and for a left ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014). 

In a January 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that the Veteran wished to withdraw his appeal for the claims of entitlement to service connection for bilateral hearing loss and for a left ankle disability. 

As the Veteran has clearly withdrawn these issues, there remains no allegation of error of fact or law for appellate consideration with regard to these matters. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  Accordingly, the appeal must is dismissed.  


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for a left ankle disability is dismissed.



____________________________________________
B. OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


